such a dismissal will not violate the bankruptcy stay.   See Dean v. Trans
                     World Airlines, Inc., 72 F.3d 754, 756 (9th Cir. 1995) (holding that a post-
                     bankruptcy dismissal will violate the automatic stay "where the decision
                     to dismiss first requires the court to consider other issues presented by or
                     related to the underlying case"); IUFA v. Pan Am. World Airways, Inc.,
                     966 F.2d 457, 459 (9th Cir. 1992) (holding that the automatic stay does not
                     preclude dismissal of an appeal so long as dismissal is "consistent with the
                     purpose of [11 U.S.C. § 362(a)(1)1"). Accordingly, this appeal is dismissed
                     without prejudice to Emery's right to move for reinstatement within 90
                     days of either the lifting of the bankruptcy stay or final resolution of the
                     bankruptcy proceeding.
                                 It is so ORDERED.




                                                                                               J.




                     cc: Hon. Timothy C. Williams, District Judge
                          Daniel J. Albregts, Ltd.
                          Lewis Roca Rothgerber LLP/Las Vegas
                          Wright, Finlay & Zak, LLP/Las Vegas
                          Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                           2
(0) I.947A ugetroa